FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  October 8, 2014
                   UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                               TENTH CIRCUIT                       Clerk of Court



 JACQUELINE M. GARCIA,

             Plaintiff - Appellant,

 v.                                                     No. 14-8019
                                                      (D. Wyoming)
 STATE OF WYOMING,                            (D.C. No. 2:14-CV-00007-NDF)

             Defendant - Appellee.


 SIGIFREDO MOLINA VARELA,

             Plaintiff - Appellant,

 v.                                                     No. 14-8020
                                                      (D. Wyoming)
 STATE OF WYOMING,                            (D.C. No. 2:13-CV-00288-NDF)

             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). This cause is

therefore ordered submitted without oral argument.

      In these consolidated appeals, Mr. Sigifredo Molina-Varela and Ms.

Jacqueline Garcia, both federal prisoners proceeding pro se, appeal orders

dismissing and denying various motions and actions filed by them following their

federal convictions for drug violations. We affirm the dismissals and denials

entered by the district court, and we dismiss these appeals.



                                 BACKGROUND

      After receiving information that Mr. Molina-Varela and Ms. Garcia were

distributing methamphetamine in the Gillette, Wyoming area, agents from the

Wyoming Division of Criminal Investigation commenced an investigation. That

investigation confirmed that Mr. Molina-Varela and Ms. Garcia were distributing

methamphetamine and that they were using two firearms and their 1996 Chevrolet

Camaro to facilitate the distribution. As a result, both were charged with, and

subsequently convicted by the Wyoming federal district court for, one count of

conspiracy to possess with intent to distribute and distribution of

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A),

and one count of possession of a firearm in furtherance of a drug felony, in

                                         -2-
violation of 18 U.S.C. § 924(c)(1)(A). Our court affirmed both convictions.

United States v. Molina Varela, No. 13-8067 (10th Cir. Aug. 13, 2014)

(unpublished); United States v. Garcia, No. 13-8066 (10th Cir. Aug. 27, 2014)

(unpublished).

      Some three months after their federal convictions, the State of Wyoming

filed a Verified Complaint for Forfeiture In Rem in Wyoming state court against

the two firearms and the 1996 Chevrolet Camaro. Mr. Molina-Varela and Ms.

Garcia each filed a motion to stay those proceedings, which included a request

that the State be required to provide them with copies of various legal materials.

The state court denied these motions. Neither Mr. Molina-Varela nor Ms. Garcia

filed any further motion or pleading in state court. When they both failed to

defend against the State court forfeiture proceedings, the State requested a default

judgment. Accordingly, the State court entered a default judgment against the

property, forfeiting it to the State of Wyoming. Neither Mr. Molina-Varela nor

Ms. Garcia appealed that decision or pursued any other relief in State court.

      Instead of pursuing State remedies, Mr. Molina-Varela and Ms. Garcia filed

motions in the United States District Court for the District of Wyoming seeking to

intervene in the proceedings before the State court. They called each of their

motions a “Motion for Stay/Injunction of Proceedings and to Compel Defendant

to Comply or Show Just Cause.” In those motions, Mr. Molina-Varela and Ms.

Garcia first described their denied requests to be provided with legal materials by

                                         -3-
the State. Second, they asserted that the State could not pursue forfeiture of the

1996 Chevrolet Camaro and the firearms in the State civil forfeiture proceeding

because they (Mr. Molina-Varela and Ms. Garcia) were being criminally

prosecuted by the Federal government, not the State government. Finally, they

claimed that the forfeiture of the property would amount to an unconstitutionally

excessive fine. Relying on those arguments, the two asked the federal district

court to stay the State court proceedings and require the State to post a bond for

the value of the property at issue.

      In response to those motions, the State asserted that the federal district

court could not exercise jurisdiction over the forfeiture proceedings initiated in

State court. The federal district court agreed, and denied the identical motions

filed by Mr. Molina-Varela and Ms. Garcia. The two then moved the district

court to set aside its dismissal of their intervention requests, and the federal

district court denied those motions. These appeals followed, which we

consolidated for purposes of this appeal. Because Mr. Molina-Varela and Ms.

Garcia have filed identical briefs, and the district court’s orders in each case are

identical, we treat the two appeals as one.



                                      DISCUSSION

      As the State notes, we must first satisfy ourselves that we have jurisdiction

over these proceedings. “Federal courts are courts of limited jurisdiction,

                                          -4-
possessing only that power authorized by Constitution and statute.” Sunshine

Haven Nursing Operations, LLC v. Dep’t of Health and Human Servs., 742 F.3d
1239, 1246 (10th Cir. 2014) (quoting Devon Energy Prod. Co. v. Mosaic Potash

Carlsbad, Inc., 693 F.3d 1195, 1201 (10th Cir. 2012)). As indicated, the district

court determined that it lacked jurisdiction. We agree with that conclusion and

determine that we too lack jurisdiction over this appeal.

      28 U.S.C. § 1355(a) specifically gives the federal district courts jurisdiction

over forfeiture proceedings that are commenced under “any Act of Congress . . .”

Id. Congress has authorized federal entities to file civil in rem forfeiture

proceedings against items used or intended to be used to violate the federal

Controlled Substances Act, 21 U.S.C. § 881; 18 U.S.C. § 983. In those cases, we

would have jurisdiction over an appeal from the federal district court’s final order

under 28 U.S.C. § 1291. See United States v. $252,300.00 in U.S. Currency, 484
F.3d 1271 (10th Cir. 2007).

      That is not the case here, where no federal forfeiture proceedings were ever

initiated. Rather, the forfeiture proceedings at issue in this case were initiated in

Wyoming state court under Wyo. Stat. Ann. § 35-7-1049. The property involved

in this case (the firearms and the Camaro) was and is in the possession of

Wyoming authorities, and the State forfeiture proceedings were well under way

before Mr. Molina-Varela and Ms. Garcia sought to intervene by way of filing an

action in federal district court. Because the State court exercised its jurisdiction

                                          -5-
over the property, it had the power to decide the case without any interference

from the federal district court. See United States v. One Parcel Property Located

at Lot 85, Cnty Ridge, 100 F.3d 740, 741 (10th Cir. 1996) (holding that “the court

first asserting jurisdiction over the property has the power to decide the case

without interference from other courts, even though those courts may have had

jurisdiction over the property had they exercised that jurisdiction first.”). “This

first-in-time rule applies to in rem proceedings in both federal and state courts.”

Id. Thus, the federal district court lacked jurisdiction over the disputed property

at the time Mr. Molina-Varela and Ms. Garcia sought relief from the district

court.

         Furthermore, the federal district court was obligated to refrain from

exercising its jurisdiction in this case pursuant to the Younger abstention

doctrine. Younger v. Harris, 401 U.S. 37, 54 (1971). See Sprint Commc’ns, Inc.

v. Jacobs, 134 S. Ct. 584, 591 (2013); Walck v. Edmondson, 472 F.3d 1227, 1232

(10th Cir. 2007). Younger abstention prevents federal courts from intervening in

certain state proceedings involving “exceptional circumstances,” including certain

types of civil enforcement proceedings and civil proceedings involving orders

“uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Sprint Commc’ns, Inc., 134 S. Ct. at 591 (quoting New Orleans Pub.

Serv. , Inc. v. Council of City of New Orleans, 491 U.S. 350, 368 (1989)).




                                           -6-
      The forfeiture proceedings in the Wyoming courts present the kind of civil

enforcement action that mandates abstention by the federal courts. See Huffman

v. Pursue, Ltd., 420 U.S. 592 (1975); Sprint Commc’ns, Inc., 134 S. Ct. at 591.

In order for property to be subject to forfeiture under Wyoming law, it must have

been used, or intended for use, in violation of the Wyoming Controlled

Substances Act, Wyo. Stat. Ann. § 35-7-1001, et. seq. See Wyo. Stat. Ann. § 35-

7-1049(a). Those Wyoming civil forfeiture provisions are in aid of and closely

related to Wyoming’s criminal statutes; this presents the very type of civil

enforcement proceeding where the Younger abstention doctrine prevents federal

court intervention in state court proceedings. We therefore agree that the district

court correctly determined that it lacked jurisdiction over the defendant State of

Wyoming.

      Although we have determined that we lack jurisdiction over this appeal,

and therefore do not reach its merits, we nonetheless briefly address the specific

arguments made by Mr. Molina-Varela and Ms. Garcia. Thus, they first argue

that, because they were prosecuted under federal law, the State somehow

relinquished jurisdiction over all things related to their criminal prosecution,

including the firearms and vehicle subject to the State civil forfeiture

proceedings. This argument overlooks the point that state and federal

governments and governmental proceedings, including criminal prosecutions, are

distinct and separate, see Setser v. United States, 132 S. Ct. 1463, 1471 (2012),

                                          -7-
and that forfeiture proceedings are related to, but distinct from, criminal

prosecutions. See Austin v. United States, 509 U.S. 602, 613-19 (1993).

      Mr. Molina-Varela and Ms. Garcia next claim that their access to the courts

was impeded by the defendant State. They claim that the United States Supreme

Court’s pronouncement in Bounds v. Smith, 430 U.S. 817, 828 (1977) that “the

fundamental constitutional right of access to the courts requires prison authorities

to assist inmates in the preparation and filing of meaningful legal papers by

providing prisoners with adequate law libraries or adequate assistance from

persons trained in the law” provides them with some remedy by the federal

district court. They seem to claim that the State of Wyoming impeded their

access to the courts by refusing to provide them with copies of Wyoming statutes

and cases and that this deprivation caused them to default in the State court civil

forfeiture proceedings. This argument fails for multiple reasons.

      First, Mr. Molina-Varela and Ms. Garcia were incarcerated in federal

prisons at the time they filed their motions in federal district court. The State of

Wyoming has no control over, or authority in, the law libraries or other relevant

facilities in federal prisons. Second, the particular action in this case (for the

civil in rem forfeiture of a car and firearms) is not necessarily the type of action

that can support an access to the courts claim. The Supreme Court has stated that

inmates may claim a right to assistance in the preparation of legal papers that

directly or collaterally attack their sentences and the conditions of their

                                          -8-
confinement. See Lewis v. Casey, 518 U.S. 343, 355 (1996) (“Bounds does not

guarantee inmates the wherewithal to transform themselves into litigating engines

capable of filing everything from shareholder derivative actions to slip-and-fall

claims. The tools it requires to be provided are those that the inmates need in

order to attach their sentences, directly or indirectly, and in order to challenge the

conditions of their confinement.”). We have further noted that, “in all other types

of civil actions, states may not erect barriers that impede the right of access of

incarcerated persons.” Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir.

2010) (quoting Simkins v. Bruce, 406 F.3d 1239, 1242 (10th Cir. 2005)). Even if

a civil in rem action was the type of civil action for which a state may not erect

barriers, Mr. Molina-Varela and Ms. Garcia do not demonstrate what “barriers”

the State placed in their path which actually impeded their access to courts.

      Third, to the extent they claim they did not receive due process before they

were deprived of their property, they have not established that they did not

receive notice or an opportunity to be heard in the State in rem forfeiture

proceedings. The record shows that they simply failed to defend against the State

proceedings. And, if they wish to challenge the forfeiture proceedings, their

remedy lies in the State courts. Finally, they simply miss the mark in arguing that

Fed. R. App. P. 32.1 requires the State to send them legal materials.

      Mr. Molina-Varela and Ms. Garcia lastly argue that their “rights according

to the Eighth Amendment protecting an individual from excessive fines has [sic]

                                          -9-
been violated.” Appellants’ Op. Br. at i, 13. Here, they make a convoluted

argument that “the principles of proportionality . . . apply to the Appellee [State

of Wyoming] [since] the Federal sentencing court determined that Appellant did

not have the financial means with which to pay the penalties allowed by law for

his offense.” Id. at 14. They also argue that, since the federal authorities

prosecuted them, the State has no authority to seize anything, and the “forfeiture

action by the Appellee voids Appellant’s plea agreement” with federal authorities.

Id. at 16. As the State notes, the Excessive Fines Clause has never been

incorporated by the Fourteenth Amendment and applied to the states. See

McDonald v. City of Chicago, 561 U.S. 742, ___ n.13, 130 S. Ct. 3020, 3035,

n.13 (2010). And they fail to develop any articulate argument concerning their

plea agreements.

      In short, Mr. Molina-Varela’s and Ms. Garcia’s arguments would fail, even

assuming we had jurisdiction to address them.



                                  CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s determination

that it lacked jurisdiction to address the appellants’ motions. We DISMISS these

appeals. Appellants’ motions for leave to appeal without prepayment of fees is




                                         -10-
GRANTED and they are reminded of their obligation to continue making partial

payments until the filing fees are paid in full.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                          -11-